 Case 17-60419          Doc 119      Filed 05/24/21 Entered 05/24/21 09:29:52                         Desc Main
                                      Document     Page 1 of 2




Consumer Hotline

844-856-6646

Phone:                                                                                                         Fax:

757-213-2959                     484 Viking Drive, Suite 203, Virginia Beach, VA 23452                  703-840-4279

                                        ConsumerContact@brockandscott.com

                                               www.brockandscott.com

                                                 May 24, 2021


GREGORY EUGENE MARCELLUS and KATHERINE MICHELE MARCELLUS
4 FITZGERALD RD
CUMBERLAND, VA 23040-2533



                   Re: First Guaranty Mortgage Corporation
                   Case No. 17-60419
                   Chapter 13

Greetings:

This letter serves as a fifteen (15) day Notice to advise you that you are in default of the Bankruptcy
Order entered August 1, 2018.

The amount presently necessary to reinstate the subject loan in accordance with the terms of the order is
$8,146.23, with a breakdown as follows:

Monthly Payments            From January 1, 2021 @ $1,871.47 each                         $5,614.41
                            To March 1, 2021
Monthly Payments            From April 1, 2021 To @ $1,818.65 each                        $3,637.30
                            May 1, 2021
Less Suspense Balance                                                                     $-1,105.48
                                                                                   Total: $8,146.23


Payment of this amount MUST BE PAID IN CERTIFIED FUNDS and be received no later than fifteen
(15) days from the date of this letter, with CERTIFIED FUNDS payable to Rushmore Loan
Management Services, LLC and sent to P.O. Box 52708, Irvine, CA 92619-2708.

The default shall be cured within fifteen (15) days from the date of this letter unless you or the trustee
files an objection with the Court stating that no such default exists or stating any other reason why an
order granting relief from the automatic stay should not be granted.
 Case 17-60419         Doc 119      Filed 05/24/21 Entered 05/24/21 09:29:52                 Desc Main
                                     Document     Page 2 of 2



After the fifteen (15) days, if the default is not cured and no action been taken by you or the trustee then
Rushmore Loan Management Services, LLC will file a certificate attesting that it has complied with the
terms of the August 1, 2018 Order and that the Court may grant relief from the automatic stay without
further notice. If the automatic stay is terminated, then the property located at 4 Fitzgerald Road,
Cumberland, VA 23040 may be sold at foreclosure.

Please note, in the event funds are tendered pursuant to this Notice of Default which fail to clear the
financial institution, such funds shall not constitute a cure. Please further note, in the event funds less
than the necessary amount set forth above are tendered, same may be applied to the loan, however, unless
the full balance is timely received incident to this notice, this loan will be released from bankruptcy
accordingly.


                                                          Very Sincerely yours,
                                                          BROCK & SCOTT, PLLC

                                                          /s/ M. Christine Maggard
                                                          M. Christine Maggard
                                                          Attorney at Law


c:   Chadwick Washington, et al.
     Herbert L. Beskin(82), Trustee
     Rushmore Loan Management Services, LLC, Creditor
